Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on November 15, 2021. Claim 1 was canceled. Claims 2-21 are now pending in the application.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 2-21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,509 (U.S. Application No. 15/926,336; previously prosecuted and issued on 01/07/2020; hereinafter refer as ‘1509’) in view of U.S. Patent No. 9,930,716 (hereinafter ‘0716’). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales. The presentative claims from the instant application and the combination of ‘1509 and 0716’ patent are compared below.

Instant Application’s claims 2-3 call for:
‘1509 patent claim 10 (or claim 19) and claim 18 claims:
2. A wireless device comprising: 
wireless circuitry comprising one or more antennas; one or more processors communicatively coupled to the wireless circuitry and to a memory storing instructions 


establish a packet data network (PDN) connection via a first wireless access network, the PDN connection comprising an Internet Protocol (IP) address allocated to the wireless device;
adding an access via a second wireless access network to the PDN connection, the access using the IP address allocated to the wireless device, wherein (i) routing rules for the access via the first wireless access network and via the second wireless access network result in no IP flows being initially assigned to the second wireless access network; and
 request addition of an access via a second wireless access network to the PDN connection, the access using the IP address allocated to the wireless device; receive confirmation ..., wherein the added access via the second wireless access network initially has no IP flows assigned; and after receipt of the confirmation ..., subsequently assign one or more IP flows to the added access via the second wireless access network.
ii) each of the routing rules includes an applicability field indicating whether the routing rule applies to both existing and future IP flows or to future IP flows only;
     detecting a degradation of conditions on the first wireless access network; and 
responsive to detection of the degradation of conditions on the first wireless access network,

sending a message via the second wireless access network to cause one or more IP flows of the first wireless access network to move to the second wireless network.
18. ... sending ... a request to move the one or more IP flows from the first wireless access network to the access via the second wireless access network.


	From the above claim comparison, one can see that claims 2-3 of the instant application claims variously and essentially the same limitations as those in claims 10 and 18 of the ‘1509 patent (where the ‘routing rules’ are claimed in ‘1509 patent claims 14-17; and wherein limitations such as ‘requesting addition of the access... , and receiving confirmation ...’ are claimed in claim 3 of the instant application). There is mere difference appears to be using different wording but meaning is the same (e.g. apparatus and method for supporting network- based IP flow mobility via multiple wireless access for a wireless device) and it is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.
	The ‘1509 patent fails to explicitly disclose for further defined routing rules and reason to send request to move IP flows, e.g. “wherein each of the routing rules includes ...; detecting a degradation of conditions on the first wireless access network”. However, such limitation lacks thereof from the ‘1509 patent is well known and taught by ‘0716 patent.

Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to incorporate the ‘0716 patent’s teaching into the ‘1509 patent to arrive the claimed invention with a motivation to support the network-based Internet Protocol flow mobility via wireless access networks as disclosed in ‘0716 patent, col. 1, lines 25-29.
Claims 3-11 of the instant application are deemed obvious with an addition of limitation of claims 10-18 of the ‘1509 patent in combine with ‘0716 patent, for the same rationales applied to claim 2 discussed above.
Claims 12-20 and 21 of the instant application call for an ‘apparatus’ and ‘method’ having limitations mirrored to wireless device of claims 2-11, respectively in terms of different category. Thus, they are deemed obvious over additional claims 1-9 and 10-20, respectively, of the combination of ‘1509 and ‘0716 patents for the same rationales applied to claims 2-11 discussed above.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 11/15/2021 are acknowledged. With respect to the rejections of claims 2-21 under 35 U.S.C. 103, the applicant’s amendment/arguments (see REMARKS, pages 7-8) have been fully considered and are persuasive. Accordingly, the previous office action sent on 06/16/2021 has been withdrawn.
	With respect to the rejections of claims 2-21 on the ground of non-statutory double patenting (37 CFR 1.321) as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,509; since the applicant’s newly amendment/arguments do not apply to the references being used in the current rejection; therefore, the Double Patenting rejection to claims 2-21 has been maintained.

Allowable Subject Matter
5. 	Claims 2-21 would be allowable if rewritten/amended or by a properly filed Terminal Disclaimer to overcome the non-statutory double patenting rejection under 37 CFR 1.321, set forth in this Office action; since claimed features in the claims are not taught or suggested in any of the prior art of records.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enomoto et al. (U.S. 9,854,512), Sun et al. (U.S. 9,986,463), Tsai; Tzu-Jane (U.S. 2015/0181504) and Gupta et al. (U.S. 2019/0349219) are all cited to show system/devices and 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 18, 2022